People v Clayborne (2014 NY Slip Op 08659)





People v Clayborne


2014 NY Slip Op 08659


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2013-02776
 (Ind. No. 11-00641)

[*1]The People of the State of New York, respondent,
vDerrick R. Clayborne, appellant.


Philip H. Schnabel, Chester, N.Y., for appellant.
David M. Hoovler, District Attorney, Middletown, N.Y. (Robert H. Middlemiss of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered August 24, 2012, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant claims that the verdict was repugnant because he was found guilty of criminal possession of a weapon in the third degree but not guilty of certain other charges submitted to the jury. The defendant failed, however, to preserve this claim as a question of law for appellate review because he did not raise the issue before the jury was discharged (see People v Boley, 116 AD3d 965, 966; People v Vazquez, 82 AD3d 1273, 1275). Accordingly, the claim could not be the basis for relief under CPL 330.30(1) (see People v James, 267 AD2d 327, 327). Thus, the trial court correctly denied the defendant's motion to set aside the verdict pursuant to CPL 330.30. Moreover, under the circumstances of this case, we decline to review the defendant's repugnancy claim in the exercise of our interest of justice jurisdiction (see CPL 470.15[6[a]; People v Watson, 82 AD3d 1276, 1277).
The defendant's remaining contention is likewise unpreserved for appellate review, and we decline to reach it in the exercise of our interest of justice jurisdiction (see CPL 470.15[6][a]).
MASTRO, J.P., BALKIN, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court